DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Applicant(s) Response to Official Action 
	  The response filed on 12/15/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below. 













Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1 & 13, the Applicant argues:
Zhang does not teach producing first and second machine learning models each having a different fingerprint produced by different sets of input data and that produce the same outputs for the set of common labelled training inputs, because the two models are two different models using different watermarking mechanisms. [Remarks: Pages 9-11]

Regarding claims 3-16 & 15-18, the Applicant argues:
“Accordingly, claims 1 and claim 13 are allowable over Zhang in view of Sion for the reasons described above as are their dependent claims 3-16 and 15-18.”  [Remarks: Page 11]


Examiner’s Response:
Regarding claims 1 & 13, the Examiner contends:
The limitation does not state that different models must use the same watermarking mechanism. Please see the 35 USC § 103 rejection, 35 USC § 112(a), and 35 USC § 112(b) rejection below for details on interpretation.


Regarding claims 3-16 & 15-18, the Examiner contends:
Please see the examiner’s remarks above for claims 1 and 13.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

(1) Re. Claims 1 & 13, the claims recite the limitation: “… wherein the set of artificially constructed input data does not intersect with the set of common training labeled input values … ” (emphasis added). The limitation is not disclosed or adequately described within the applicant’s specification.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(1) Claims 1 & 13 recite the limitation "… the set of common training labeled input values … a set of common labeled training inputs …" (emphasis added to accentuate insufficient antecedent basis). For the purposes of examination, the limitation is interpreted as  a set of common training labeled input values …  the set of common labeled training inputs … (emphasis added).















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., hereinafter referred to as Zhang (“Protecting Intellectual Property of Deep Neural Networks with Watermarking”; June 4–8, 2018, Incheon, Republic of Korea. ACM, New York, NY, USA; Pgs. 1-13; URL: https://doi.org/10.1145/3196494.3196550) in view of Sion et al., hereinafter referred to as Sion (US 2005/0055554 A1).

As per claim 1, Zhang discloses a method of producing a first machine learning model and a second machine learning model that maps an input value to an output label (Zhang: Abstract; Fig. 3 & Pg. 4, sec. 4 disclose generating watermarks into multiple DNNs [i.e., first and second ML models].), comprising: 
selecting (i.e., generating) a first set of extra input values and a second set of extra input values from a set of artificially constructed input data (Zhang: Pg. 4, sec. 4, 4.1, 2nd paragraph disclose generating customized watermarks [i.e., extra input values] for input into DNN from a set of modified images that have extra meaningful content.), wherein the set of artificially constructed input data (i.e., pre-defined labels) for the first and second machine learning models (i.e., DNN’s) and wherein the first and second sets of extra input values are different from one another (Zhang: Pgs. 4-5, sec. 4-4.1, & Pg. 6, secs. 5 & 5.2 disclose the DNN models can use watermarks or fingerprints that are different from one another and that are associated with the pre-defined labels.); 
selecting a first set of artificially encoded output label values (i.e., queried watermarks for the respective DNN model) corresponding to each of the extra input values in the first set of extra input values (i.e., pre-defined labels for the respective DNN model), wherein the first set of artificially encoded output label values are selected to indicate a first fingerprint of the first machine learning model (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.);
training the first machine learning model (i.e., DNN) using a combination of the first extra input values (i.e., generated watermarks) with associated first set of artificially encoded output values (i.e., embedded watermarks that were queried) and the set of common labeled training input values (i.e., predefined labels) to produce the first learning model (i.e., DNN) with the first fingerprint (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose after generating watermarks, the framework embeds generated watermarks into target DNNs, which is conducted through training. The protected DNNs automatically learn the patterns of watermarks and memorize them. These watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by sending watermarks as inputs and checking the service’s outputs.);  
selecting a second set of artificially encoded output label values (i.e., queried watermarks for the respective DNN model) corresponding to each of the extra input values in the second set of extra input values (i.e., pre-defined labels for the respective DNN model), wherein the second set of artificially encoded output label values are selected to indicate a second fingerprint of a second machine learning model (Zhang: Pgs. 4-5, sec. 4-4.1, disclose the DNN models can use different watermarks or fingerprints that are associated with the pre-defined labels for the particular DNN model.); and
-2-Application No: 16/043,909

training the second machine learning model (i.e., DNN) using a combination of the second extra input values (i.e., generated watermarks) with associated second set of artificially encoded output values (i.e., embedded watermarks that were queried) and the set of common labeled training input values (i.e., predefined labels) to produce the second learning model (i.e., DNN) with the second fingerprint (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose after generating watermarks, the framework embeds generated watermarks into target DNNs, which is conducted through training. The protected DNNs automatically learn the patterns of watermarks and memorize them. These watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by sending watermarks as inputs and checking the service’s outputs.), 
wherein each of the machine learning models (i.e., DNN’s) produce the same output for a set of common labeled training inputs (i.e., pre-defined labels) and the first machine learning model and the second machine learning model have different fingerprints (Zhang: Pg. 4, sec. 4, discloses the framework first generates customized watermarks (revealed as fingerprints during model verification) and pre-defined labels for the DNN models. Pg. 4, sec. 4.1 discloses an example of a watermark, such as a special string or logo “TEST” for one DNN model and Pg. 5, sec. 4.1 discloses another example of a watermark, such as using handwriting image “1”. Thus, DNN’s can have the same output for pre-defined labels and can have different types of watermarks, which are revealed as fingerprints.).
However Zhang does not explicitly disclose “… input data does not intersect with the set of common training labeled input values …”.
Further, Sion is in the same field of endeavor and teaches input data does not intersect with the set of common training labeled input values (Sion: Para. [0048] discloses to encode the watermark, a maximal number of unique, non-intersecting subsets of the original set may be selected using a set of secrets. For each subset, a watermark bit is embedded.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zhang and Sion before him or her, to modify the fingerprinting ML system of Zhang to include the non-intersecting sets feature as described in Sion. The motivation for doing so would have been to improve defense against attackers by providing effective watermarking techniques.

	As per claim 5, Zhang-Sion disclose the method of claim 3, wherein the fingerprint includes error correction bits (Sion: Para. [0073] discloses watermark detection [i.e., fingerprint detection], includes error correction employed over all the recovered watermark bits to determine the most likely initial watermark bits.).

	As per claim 6, Zhang-Sion disclose the method of claim 1, wherein each member of the first set of extra input values to the first machine learning model corresponds to the first fingerprint and the first machine learning model produces a predetermined output indicating the first fingerprint only when members of the first set of extra inputs are input into the first machine learning model (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by the service’s outputs. For example, Zhang: Pg. 6, sec. 5.2, 2nd paragraph discloses an example of verifying a first fingerprint or watermark when a predetermined output such as “airplane” instead of “automobile” is output.).

As per claim 13, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

As per claim 17, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 18, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.












Claims 3-4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sion in further view of Sharma et al., hereinafter referred to as Sharma (“Analysis of Image Watermarking using Least Significant Bit Algorithm”; International Journal of Information Sciences and Techniques (IJIST) Vol.2, No.4, July 2012; Pgs. 7; URL: http://airccse.org/journal/IS/papers/2412ijist09.pdf).

	As per claim 3, Zhang-Sion disclose the method of claim 1, wherein the fingerprint of the first machine learning model is based upon (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.).
	However Zhang-Sion do not explicitly disclose “… the fingerprint … based upon specific bits …”.
	Further, Sharma is in the same field of endeavor and teaches the fingerprint based upon specific bits (Sharma: Abstract discloses embedding LSB bits into images for watermarking.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zhang-Sion and Sharma before him or her, to modify the fingerprint based ML model of Zhang-Sion to include the fingerprint based on bits feature as described in Sharma. The motivation for doing so would have been to improve data security by protecting data from unauthorized users or hackers and providing high security to prevent data alteration.  

	As per claim 4, Zhang-Sion disclose the method of claim 3, wherein the specific bits are one of a specific number of least significant bits, a specific number of most significant bits, or a specific number of contiguous bits (Sharma: Abstract discloses embedding LSB bits into images for watermarking.).

As per claims 15-16, the claims recite analogous limitations to claims 3-4 respectively, and is/are therefore rejected on the same premise.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-16-2022